Exhibit 21.01 NutraCea Subsidiaries of the Registrant As of March 31, 2010 Subsidiaries of the Registrant State or Other Jurisdiction of Incorporation Global Nutra, Inc. (1) (13) Nevada corporation Global Nutra Solutions LLC (1) (13) Delaware limited liability company Grainnovations, Inc. (1) Delaware limited liability company Grainnovations, Inc. (1) (13) Tennessee corporation Grain Enhancement, LLC (2) Delaware limited liability company Medan LLC (1) (13) Delaware limited liability company PT Panganmas Inti Nusantara (3) Indonesian company Nutra SA LLC (4) Delaware limited liability company Industria Riograndens De Oleos Vegetais Ltda (5) Limited liability company organized under the laws of the Federative Republic of Brazil NutraCea Brazil Ltda (1) Limited liability company organized under the laws of theFederative Republic of Brazil NutraCea/Cura LLC (6) (13) Delaware limited liability company NutraCea Offshore LTD (7) Company organized under the laws of the Cayman Islands Nutramercials, Inc. (1) (13) Nevada corporation Infomaxx, LLC. (8) (13) Delaware limited liability company NutraPhoenix, LLC (1) Delaware limited liability company NutraPharma, LLC (1) (13) Delaware limited liability company NutraStar Technologies Incorporated (1) (13) Nevada corporation NutraGlo Incorporated (12) (13) Nevada corporation NutraStarSport, Inc. (1) (13) Nevada corporation Rice Rx, LLC (9) Delaware limited liability company Rice Science LLC (10) Delaware limited liability company The RiceX Company (1) Delaware corporation RiceX Nutrients, Inc. (11) (13) Montana corporation Global Nutra Solution, LLC (1) Delaware limited liability company wholly owned subsidiary of NutraCea 47.5% interest 51.0% interest wholly owned by NutraCea until January 2011 when interest was reduced to 64.4% wholly owned subsidiary of Nutra SA LLC 90.0% interest 72.0% interest wholly owned subsidiary of Nutramercials, Inc. 50.0% interest 80.0% interest wholly owned subsidiary of The RiceX Company wholly owned subsidiary of NutraStar Icorporated. inactive
